—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered June 24, 1998, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s conclusion that his incriminating statement was spontaneous and not the result of the functional equiva*295lent of interrogation (see, People v Bryant, 87 AD2d 873, affd 59 NY2d 786; see also, People v Little, 204 AD2d 351; People v Betancourt, 173 AD2d 481; People v Bonacorsa, 115 AD2d 546; cf., People v McConnell, 233 AD2d 867). Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.